Citation Nr: 1316455	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left wrist, status post wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, May 1989 to August 1989, January 1994 to April 1995, September 1996 to May 1997, November 2001 to March 2002, February 2003 to May 2004, June to October 2004, and from April 2005 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative joint disease of the left wrist, status post wrist fracture, and assigned a 10 percent evaluation for it.  The Veteran disagreed with the assigned rating.  By decision dated April 2011, the Board confirmed the 10 percent evaluation.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated May 2012, set aside the Board's determination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2012 decision, the Court noted the VA examinations conducted during the course of the Veteran's claim did not include findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5211 (impairment of the ulna), 5212 (impairment of the radius) or 5213 (impairment of supination and pronation).  It was further indicated the record was not clear as to whether false movement of the ulna or radius was present.  The Court added that for nonunion or malunion of the ulna or radius to be compensable, it would have to be shown to be due to in-service aggravation.  The Court's determination further noted that the VA examinations did not indicate whether pronation or supination of the forearm was limited by the Veteran's service-connected left wrist disability and, if so, whether this was attributable to in-service aggravation of the injury.  Finally, the Court stated the Board had failed to adequately address an extraschedular rating.

A new examination is required to obtain information to address all applicable diagnostic codes.  A review of Virtual VA reflects that VA outpatient treatment records through 2012 have been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he furnish the names and dates of treatment from all medical providers, VA and non-VA, who have treated him since for his left wrist since 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran not already of record.

2.  After completion of the foregoing, schedule a VA orthopedic examination to determine the nature and extent of the Veteran's left wrist disability.  All necessary tests should be performed, and range of motion testing should be reported in degrees.  The examiner should state whether there is false movement, nonunion or malunion of the ulna or radius, or limitation of supination or pronation of the forearm.  The examiner should state whether any positive findings are attributable to the in-service aggravation of the Veteran's left wrist injury.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiners in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  The RO should consider whether a higher rating is warranted under Diagnostic Codes 5211, 5212 or 5213.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


